The sole contention of plaintiffs in error is that the purpose for which the bonds are to be issued is not a public utility within the meaning of that term as used in section 27 of article 10 of the Constitution (Bunn's Ed.  § 293). That section reads in part as follows:
"Any incorporated city or town in this state may, by a majority of the qualified property taxpaying voters, of such city or town, voting at an election to be held for that purpose, be allowed to become indebted in a larger amount than that specified in section 26, for the purpose of purchasing, or constructing public utilities, or for repairing the same, to be owned exclusively by such city. * * *" (Snyder's Const. Okla. Ann. p. 320.)
The language of this section has already been twice before this court for construction. State v. Millar, 21 Okla. 448,96 P. 747; State ex rel. v. Barnes, 22 Okla. 191, 97 P. 997. In each of these cases it was held that the term "public utility" as *Page 209 
used in said section is synonymous with "public use." In the agreed statement of facts on which the case at bar was tried in the trial court it is agreed that Capitol Square Park is owned and controlled exclusively by the city of Guthrie, and is held and maintained for the sole and separate use, benefit, and purpose of a public park for public uses and no other.
The improvements thereon, which the city is now undertaking to make, are the building of sidewalks around the park, and of walks in and through the park, including approaches to a public Convention Hall, situated in said park, and the paving of the streets around said park in the proportion that said property is required to bear the expenses of paving the streets surrounding it.
It has been frequently held by the courts that a public park is a public use. I Beach on Public Corporations, par. 668. This court had occasion in State ex rel. v. Barnes, supra, to quote the following language from the opinion of the court in Varnerv. Martin, 21 W. Va. 534:
"Where the land is condemned for public buildings or a public park or the like, and public officers have complete control of the property, the act of the Legislature authorizing the condemnation is clearly constitutional, for the use for which the property is condemned is obviously a public use."
This language seems to be decisive of the question under consideration, and is in harmony with the doctrine of all the courts. Shoemaker v. United States, 147 U.S. 282, 13 Sup. Ct. 361, 37 L. Ed. 170.
The language of the Constitution is comprehensive, in that it provides that a city may become indebted for the purpose ofpurchasing, constructing, or repairing public utilities. The power to purchase, construct, or repair includes the power to improve land acquired for a public park, so as to adapt it for the use for which it is acquired and set apart, and in the exercise of said power the city may construct sidewalks around the park, and walks and driveways through the same, and pave the streets surrounding *Page 210 
it, so as to make the same more convenient and serviceable as a public park. If the land embraced within the park in question had been improved in the manner now being provided for, and the city had subsequent to such improvement undertaken to issue bonds for the purpose of purchasing it for a public park, there could be no question of its authority to do so under said section of the Constitution. What it may do indirectly it may do directly. The improvement for the construction of which the bonds in question have been voted are to become part of the park, and, like the park, as it now stands, are to be owned and controlled by the city, and used by the public.
The judgment of the trial court is affirmed.
All the Justices concur.